OPINION — AG — QUESTION: YOU ASK, IN EFFECT, TO BE ADVISED WHETHER OR NOT THE DEPARTMENT OF AGRICULTURE HAS AUTHORITY TO DECLARE THE STATE OF OKLAHOMA A BRUCELLOSIS (BANGS DISEASE) ERADICATION AREA AND MAKE THE ERADICATION PROGRAM COMPULSORY. ANSWER: SENATE BILL NO. 287 (2 Ohio St. 1965 Supp., 6-100 [2-6-100]) PASSED BY THE 30TH LEGISLATURE MAKES IT COMPULSORY THAT OWNERS OF LIVESTOCK IN ALL COUNTIES OF OKLAHOMA TO CONFORM TO THE REQUIREMENTS AS FUNDS BECOME AVAILABLE AS PRESCRIBED IN THE APPROVED PLAN IN ORDER FOR THE STATE TO QUALIFY AS A CERTIFIED FREE AREA. CITE: 2 Ohio St. 1961 6-91 [2-6-91] (LUSTER COOK)